DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 February 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,9 16 rejected under 35 U.S.C. 103 as being taught by Matei; Bogdan et al. (US 20180205963 A1) in view of Isakov; Yuri et al. (US 20140111638 A1) in view of Maurice; Oren J. (US 20160065889 A1) 
Regarding claim 1, Matei teaches, 
A method for image processing, (¶61 and fig. 1, “electronics and software device that uses multiple sensor data gathering devices to gather sensor data from a three dimensional area (or scene), processes and timestamps the data, and presents it”) comprising: 
acquiring a first image captured by a first camera, (¶103,fig.13-31, “video sensor 31 is a left video sensor (e.g. a two-dimensional (2D) video camera)”) and determining a first timestamp according to the first image, (¶105 and Fig. 13-31, left video sensor 31 may further “provide a time stamp for the gathered data”) wherein the first timestamp is (¶122, “data capture path to gather sensor data” and “implements a real time clock and timestamps each sensor data stream”)
acquiring at least two second images captured by a second camera, (¶104 and fig.13-35, “a time-of-flight module 35”, which includes at least one time-of-flight (TOF) sensor(s) 41) and determining a second timestamp according to the at least two second images, (¶105,154,155, and Fig. 13-33, time-of-flight module 35 may further “provide a time stamp for the gathered data” such that for a “frame bundle” from a sensor “the frame start times of all streaming video sensors used in the scene are aligned to the same instant in time” such that “All sensor data types (both synchronous and asynchronous) for a given frame number can then be time stamped and later processed in a discrete batch, all matching the synchronous sensor data frames”) the first camera and the second camera (¶103, “video sensor 31 is a left video sensor “ and “video sensor 33 is a right video sensor”) are mounted in an electronic apparatus; (¶103, "stereo video sensor comprised a pair of video sensors 31 and 33”) 
the first and the second images are available according to capturing time points (¶152 and 153, local master Frame Sync pulse is generated and used to “synchronize the frame based sensors and to divide the continuously streaming sensor data into frame bundles” such that “each frame bundle may be time stamped with the local slave time clock”)  and 
processing the first image and the at least two second images (¶170,”gathered information is processed to generate free viewpoint data (i.e. a 3D image data and/or 3D sound data from a user's viewpoint)”)
(¶105,153, and Fig. 13-33, right video sensor 33 may further “provide a time stamp for the gathered data” such that for a “frame bundle” from a video sensor “may be time stamped with the local slave time clock”) comprises: 
acquiring a capturing time point of any one of the at least two second images as the second timestamp; (¶152 and 153, local master Frame Sync pulse is generated and used to “synchronize the frame based sensors and to divide the continuously streaming sensor data into frame bundles” such that “each frame bundle may be time stamped with the local slave time clock”) or 
acquiring an average value of corresponding capturing time points of the respective at least two second images as the second timestamp.
	But does not explicitly teach, 
when the electronic apparatus is shaken in the process of acquiring the images, acquiring target jitter data of the electronic apparatus, wherein the target jitter data is data other than time data; 
when the target jitter data is smaller than a jitter threshold, judging whether the images are available according to capturing time points and searching for a first interval threshold corresponding to the target jitter data from a pre-established correspondence relationship between jitter data and first interval thresholds; 
when the target jitter data is greater than the jitter threshold, discarding the captured images;
processing the first image and the at least second images when a time interval between the first timestamp and the second timestamp is smaller than a first interval threshold.
	However, Isakov teaches additionally, 
(¶36, “Several images may be captured over a time interval” at corresponding “time interval (e.g., one that includes T1, T2 and T3)” with corresponding “levels of noise corresponding to shaking or movement of the electronic device or camera”) acquiring target jitter data of the electronic apparatus, (¶36, “a level of noise received from a sensor or acquired from sensor readings over time” of the electronic device or camera) wherein the target jitter data is data other than time data; (¶37, “noise based on sensor readings may be specified preliminarily according to different types of subjects captured in images.”) 
when the target jitter data is smaller than a jitter threshold, (¶36, where the image of good quality captured at moment T2 “corresponds to a second threshold of noise” that is “good quality or better quality than at Point A (404)”) judging whether the images are available according to capturing time points (¶36, “Point B (406) on the plot 400”, where the image of good quality captured at moment T2) and searching for a first interval threshold (¶36, “a time interval (e.g., one that includes T1, T2, and T3)”) corresponding to the target jitter data from a pre-established correspondence relationship (¶36, “Parameters corresponding to points A, B and C” that are “provided by default, but they may be preliminarily  selected or modified”) between jitter data and first interval thresholds; (¶36, “Point A (404) on the plot 400 corresponds to a first threshold of noise”, “Point B (406) on the plot 400 corresponds to a second threshold of noise”, and “Point C (408) on the plot 400 corresponds to a third threshold of noise”)
when the target jitter data is greater than the jitter threshold, (¶36, “If the image of a good quality is received” at Point C (408) where an “image of ideal quality” is captured which corresponds with “a third threshold of noise”) discarding the captured images; (¶36, “If the image of an ideal quality is captured, one or more images acquired earlier of satisfactory or good quality may be deleted from memory”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple camera encoding of Matei with the capture stabilization of Isakov which would monitor noise thresholds at different capture periods over a time interval. This takes advantage of the various instances of noise while imaging which can be then compared to determine the image with the least noise. 
	But does not explicitly teach, 
processing the first image and the at least second images when a time interval between the first timestamp and the second timestamp is smaller than the first interval threshold.
	However, Maurice teaches additionally, 
processing the first image and the at least two second images (¶71, “transmitting the first video frame and the second video frame to the video display device”) when a time interval (¶66, “time delta”) between the first timestamp and the second timestamp (¶65, “calculating a time delta from the designated start time for the first video frame and the second video frame calculated” from “the first and second video frame’s timestamp”) is smaller than the first interval threshold. (¶65,66, and 62, “calculating a time delta from the designated start time for the first video frame and the second video frame calculated” from “the first and second video frame’s timestamp” which is used for “comparing the time delta to the desired latency and determining whether the frame starts between the first video frame and the second video frame has decreased or stayed the same”)


Regarding claim 9, it is the electronic apparatus, of method claim 1.
Matei teaches additionally, 
a non-transitory memory and a processor, (¶109 and 105, “local central processing unit module 61, which includes a local central processing unit (Local CPU) 63” and FPGA Shared Memory 47”) wherein the non-transitory memory stores a computer program which, when executed by the processor (¶128,” FPGA Shared Memory 47 is used to store and forward operations of the sensor data for the Local CPU 63 to access”)
	Refer to the rejection of claim 1 to teach further the limitation of claim 9. 

Regarding claim 16, it is the non-transitory limitations of claim method claim 1. Refer to the rejection of claim 1 to teach further the limitation of claim 16.

Claim(s) 2,10,17 rejected under 35 U.S.C. 103 as being taught by Matei; Bogdan et al. (US 20180205963 A1) in view of Isakov; Yuri et al. (US 20140111638 A1) in view of Maurice; Oren J. (US 20160065889 A1)  in view of SUZUKI; Tatsuhiko. (US 20160065889 A1) in view of Ayalasomayajula; Shishir Rao (US 20170272600 A1)
Regarding claim 2, Matei with Isakov with Maurice teach the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 2, 
	However, Suzuki teaches additionally, 
(¶34, “a range of period during which a frame image with the smallest amount of blur is selected may be determined so that a time difference between the frame of an image selected as a minimum blur image and an input frame at the time of freeze instruction falls within a predetermined threshold”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple camera encoding of Matei with the capture stabilization of Isakov with the method of Maurice with the image processing of Suzuki which measures for an image signal with a small time difference. This can be used to determine frame which results in the smallest amount of blur. 
But does not explicitly teach, 
wherein, when the time interval between the first timestamp and the second timestamp is larger than the first interval threshold, the acquired first image and the second images are discarded. 
	However, Ayalasomayajula teaches additionally, 
wherein, when the time interval between the first timestamp and the second timestamp is larger (¶34, “two timestamps are separated by a delay in excess“) than the first interval threshold, (¶34, “if two timestamps are separated by a delay in excess of the threshold time interval”) the acquired first image and the second images are discarded. (¶34, “system identifies the captures as having been captured non-simultaneously, and discards 512 the corresponding capture group”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple camera encoding of Matei with the capture 

Regarding claim 10, dependent on claim 9, is the apparatus claim of method claim 2, dependent on claim 1. Refer to the rejection of claim 2 to teach the rejection of claim 10. 

Regarding claim 17, dependent on claim 16, is the non-transitory computer-readable medium claim of method claim 2, dependent on claim 1. Refer to the rejection of claim 2 to teach the rejection of claim 17. 

Claim(s) 4,12,19 rejected under 35 U.S.C. 103 as being taught by Matei; Bogdan et al. (US 20180205963 A1) in view of Isakov; Yuri et al. (US 20140111638 A1) in view of Maurice; Oren J. (US 20160065889 A1)  in view of YONEDA; Masato et al. (US 20160057352 A1)
Regarding claim 4, Matei with Isakov with Maurice with Yoneda teach the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 4,
	However, Yoneda teaches additionally,
acquiring the target jitter data of the electronic apparatus comprises: acquiring jitter data one time every preset time length in the process of acquiring the first image and the second images; (¶100, “camera shake correction processing unit 25 corrects the image captured by the image sensor 21 in terms of the part in the accumulation period, the degree of the shake and the direction of the shake”) and  {YB:00865172.DOCX } 
(¶113, “pair of correction angles can be determined using the average value of the plurality of pieces of the camera shake amount information”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple camera encoding of Matei with the capture stabilization of Isakov with the method of Maurice with the correction of Yoneda which can correct for the shake of the camera based on detected shake. Adding these elements helps in performing a more effective camera shake correction. 

Regarding claim 12, dependent on claim 9, is the apparatus claim of method claim 4, dependent on claim 1. Refer to the rejection of claim 4 to teach the rejection of claim 12. 

Regarding claim 19, dependent on claim 16, is the non-transitory computer-readable medium claim of method claim 4, dependent on claim 1. Refer to the rejection of claim 4 to teach the rejection of claim 19. 

Claim(s) 5,7,8,13,15,20 rejected under 35 U.S.C. 103 as being taught by Matei; Bogdan et al. (US 20180205963 A1) in view of Isakov; Yuri et al. (US 20140111638 A1) in view of Maurice; Oren J. (US 20160065889 A1)  in view of Sirbu; Mihai G. (US 20070019931 A1) in view of Wajs; Andrew Augustine et al. (US 9456195 B1)
Regarding claim 5, Matei with Isakov with Maurice teach the limitation of claim 1,
	Matei teaches, 
prior to processing the first image and the at least two second images, (¶170,”gathered information is processed to generate free viewpoint data (i.e. a 3D image data and/or 3D sound data from a user's viewpoint)”) sending the first image to a first buffer and sending the at least two second images to a second buffer; (¶105, “data gathered by left video sensor 31, right video sensor 33, and TOF sensor 41 are stored within FPGA Shared Memory 47”) 
wherein processing the first image and the at least second images  (¶170,”gathered information is processed to generate free viewpoint data (i.e. a 3D image data and/or 3D sound data from a user's viewpoint)”) comprises:
processing the first target image and the second target image (¶170,”gathered information is processed to generate free viewpoint data (i.e. a 3D image data and/or 3D sound data from a user's viewpoint)”)
	Maurice teaches, 
processing the first image and the at least second images (¶71, “transmitting the first video frame and the second video frame to the video display device”) when the time interval (¶66, “time delta”) between the first timestamp and the second timestamp (¶65, “calculating a time delta from the designated start time for the first video frame and the second video frame calculated” from “the first and second video frame’s timestamp”) is smaller than the first interval threshold, (¶65,66, and 62, “calculating a time delta from the designated start time for the first video frame and the second video frame calculated” from “the first and second video frame’s timestamp” which is used for “comparing the time delta to the desired latency and determining whether the frame starts between the first video frame and the second video frame has decreased or stayed the same”) 
wherein processing the first image and the at least two second images (¶71, “transmitting the first video frame and the second video frame to the video display device”) when the time interval (¶66, “time delta”) between the first timestamp and the second timestamp (¶65, “calculating a time delta from the designated start time for the first video frame and the second video frame calculated” from “the first and second video frame’s timestamp”) is smaller than the first interval threshold (¶65,66, and 62, “calculating a time delta from the designated start time for the first video frame and the second video frame calculated” from “the first and second video frame’s timestamp” which is used for “comparing the time delta to the desired latency and determining whether the frame starts between the first video frame and the second video frame has decreased or stayed the same”) comprises: 
when the time interval between the first timestamp and the second timestamp is smaller than the first interval threshold, (¶65,66, and 62, “calculating a time delta from the designated start time for the first video frame and the second video frame calculated” from “the first and second video frame’s timestamp” which is used for “comparing the time delta to the desired latency and determining whether the frame starts between the first video frame and the second video frame has decreased or stayed the same”) 
reading the second images in the second buffer, (¶105, “data gathered” by “TOF sensor 41 are stored within FPGA Shared Memory 47”) wherein the second target image is configured to represent depth information corresponding to the first target image; (¶162,103, and 104, “Holocam Time-of-flight (TOF) module 35” used to generate RGB (i.e. color) video information that “measures the distance between objects in a three dimensional area (scene) and the TOF sensor 41” such that “Holocam Orb identifies and associates the time-of-flight points provided by TOF sensor 41 with corresponding image pixels provided by left and right video sensors 31 and 33”) and 
processing the first target image and the second target image. (¶71, “transmitting the first video frame and the second video frame to the video display device”)
	But does not explicitly teach, 
when the time interval between the first timestamp and the second timestamp is smaller than the first interval threshold, reading the first image in the first buffer and performing first-format conversion of the first image to generate a first target image; 
performing a second format conversion of the at least two second images to generate a second target image, 
	However, Sirbu teaches additionally, 
when the time interval between the first timestamp and the second timestamp is smaller than the first interval threshold, (¶18, “outputs audio data from the audio jitter buffer 42 concurrently with video data from the video jitter buffer 52 that have a same time stamp to synchronize the appropriate audio data with the appropriate video data”) reading the first image in the first buffer and performing first-format conversion of the first image to generate a first target image; (¶18, “video data is provided from the video jitter buffer 52 to a graphics controller 54 that converts the video data into a displayable format for displaying at a display 56”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple camera encoding of Matei with Isakov with 
But does not explicitly teach, 
performing a second format conversion of the at least two second images to generate a second target image, 
	However, Wajs teaches, 
performing a second format conversion of the at least two second images to generate a second target image, (11:60-64, “Processed image data” contains depth data which “data may be converted” into a conventional “depth data represented by an array of pixels”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple camera encoding of Matei with Isakov with Maurice with the method of synchronizing of Sirbu with the depth conversion of Wajs which converts depth data to an array of pixels. This can be used to generate depth maps. 

Regarding claim 7, Matei with Isakov with Maurice with Sirbu with Wajs teach the limitation of claim 5,
	Matei teaches additionally,
identifying a target object in the first target image, (¶197, “RGB rays 142“ which captures “points on foreground object 141” such that “RGB rays 142” from “RGB camera 33'' to a foreground object 141”) and acquiring target depth information {YB:00865172.DOCX }-27-corresponding to the target object according to the second target image; (¶216, “TOF rays 143 likewise extend from TOF camera 41'' to foreground object 141“) and 
(¶216, “correctly correlate texture information between depth data points (sometimes referred to as pixels) and corresponding RGB picture elements (or pixels)”)

Regarding claim 8, Matei with Isakov with Maurice with Sirbus with Wajs teach the limitation of claim 7,
Matei teaches additionally, 
prior to identifying the target object in the first target image, and acquiring the target depth information (¶196 and 170, “visual and depth data to construct 3D models including texture information. To do this, digital information (e.g. depth data or other non-visual information) is correlated to corresponding visual information (e.g. pixel or light intensity) in the form of textures” where “gathered information is processed to generate free viewpoint data (i.e. a 3D image data”) corresponding to the target object (¶172, used for displaying “a virtual 3D object/scene”) according to the second target image: (¶156, “Local CPU 63 copies the video data (or other frame bundle) and the accompanying timestamp value and forwards it to other nodes in the system for further processing”) 
packaging the first target image and the second target image; (¶105, “data gathered by left video sensor 31, right video sensor 33, and TOF sensor 41 are stored within FPGA Shared Memory 47” which “may further provide a time stamp for the gathered data”) and
sending the packaged first target image and second target image to an application mounted in an electronic apparatus. (¶123, “Local CPU 63 also fetches sensor data from the FPGA Shared Memory 47, processes and packages the sensor data in its Local CPU Memory 65”)

Regarding claim 13, dependent on claim 9, is the apparatus claim of method claim 5, dependent on claim 1. Refer to the rejection of claim 5 to teach the rejection of claim 13.

Regarding claim 15, dependent on claim 13, is the apparatus claim of method claim 7, dependent on claim 5. Refer to the rejection of claim 7 to teach the rejection of claim 15. 

Regarding claim 20, dependent on claim 16, is the non-transitory computer-readable medium claim of method claim 5, dependent on claim 1. Refer to the rejection of claim 5 to teach the rejection of claim 20. 

Claim(s) 6,14 rejected under 35 U.S.C. 103 as being taught by Matei; Bogdan et al. (US 20180205963 A1) in view of Isakov; Yuri et al. (US 20140111638 A1) in view of Maurice; Oren J. (US 20160065889 A1)  in view of Sirbu; Mihai G. (US 20070019931 A1) in view of Wajs; Andrew Augustine et al. (US 9456195 B1) with Sasaki; Takao (US 20190068972 A1)
Regarding claim 6, Matei with Isakov with Maurice with Sirbus with Wajs teach the limitation of claim 5,
	Matei teaches additionally, 
sending the packaged second images to the second buffer (¶105, “data gathered” by “TOF sensor 41 are stored within FPGA Shared Memory 47” that “may further provide a time stamp for the gathered data”)
	But does not explicitly teach the additional limitation of claim 6,
	However Sasaki teaches additionally, 
acquiring flag information corresponding to each of the second images, (¶53, “control unit 101 sets a motion vector evaluation flag”) wherein the flag information is (¶53 and 55, “control unit 101 sets a motion vector evaluation flag” which is based on “detection of a motion vector on two images”)
determining whether a captured second image is lost according to the flag information, (fig.5-s510, “control unit 101 sets a motion vector evaluation flag to “Low”) and based on a determination that the captured second image is not lost, (¶61, when “control unit 101 advances the processing to step S510 and sets the motion vector evaluation flag to "Low"”) packaging the second images and the corresponding flag information; (¶61,28,fig. 5, image capture processing including motion vector evaluation that “sets the motion vector evaluation flag” is included in process of the “image processing unit 107” performing “compression processing”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple camera encoding of Matei with Isakov with Maurice with the method of synchronizing of Sirbu with the depth conversion of Wajs with the image processing of Sasaki which will include a flag of whether the process is low based off of evaluation of the image. The improvement this provides is a way to improve alignment accuracy of images. 

Regarding claim 14, dependent on claim 13, is the apparatus claim of method claim 6, dependent on claim 5. Refer to the rejection of claim 6 to teach the rejection of claim 14.
	 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483